Name: Commission Regulation (EC) No 1430/98 of 3 July 1998 repealing Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: economic policy;  Europe;  means of agricultural production;  cooperation policy;  agricultural activity;  food technology
 Date Published: nan

 EN Official Journal of the European Communities 4. 7. 98L 190/22 COMMISSION REGULATION (EC) No 1430/98 of 3 July 1998 repealing Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in the Netherlands, animal health measures were adopted by the Dutch authorities pursuant to Article 9 of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by Decision 93/384/EEC (4); whereas exceptional support measures for the market in pigmeat were adopted for this Member State by Commission Regulation (EC) No 413/ 97 (5), as last amended by Regulation (EC) No 541/98 (6); Whereas, in view of the progress achieved on the animal health side, the exceptional market support measures can now be closed down; whereas, therefore, Regulation (EC) No 413/97 needs to be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 413/97 is hereby repealed. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 47, 21. 2. 1980, p. 11. (4) OJ L 166, 8. 7. 1993, p. 34. (5) OJ L 62, 4. 3. 1997, p. 26. (6) OJ L 70, 10. 3. 1998, p. 8.